Citation Nr: 1511012	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to January 1982.  He is the recipient of several awards, to include the Combat Infantry Badge and the Vietnam Cross of Gallantry with Palm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2013 the Board remanded this claim for further development after the Veteran's lay statements regarding his in-service use of a heavy rucksack were deemed to be probative due to his combat status and the Board conceded he sustained the type of trauma alleged during his active military service.  The RO, obtained a subsequent addendum opinion in January 2014 in which the examiner stated a nexus did not exist between the Veteran's present disability and in service trauma, to include carrying any type of rucksack.  The examiner also rejected the Veteran's contention that he was injured in a helicopter crash as the record was silent as to whether such an incident ever occurred.  Thereafter, the RO readjudicated the matter and issued a supplemental statement of the case (SSOC) in March 2014.  The matter was then returned to the Board for further adjudication.

Following the issuance of the March 2014 SSOC, the Veteran submitted new documentation from the Department of the Army Combat Readiness/Safety Center.  The documents included a letter which verifies that the Veteran was, in fact, involved in a helicopter crash.  The documents also included a clinical report of the accident which indicated that the Veteran suffered a soft tissue contusion of the low back due to contact with a transmission well bulkhead.  

As the evidence subsequently contradicted the January 2014 VA examiner's statement that the Veteran was not in a helicopter crash, in August 2014 the Board issued a remand so that an addendum opinion could be obtained as to whether the Veteran's documented low back contusion sustained in the helicopter incident caused his current back disability.

In September 2014, in compliance with the August 2014 remand, the RO obtained an addendum opinion.  Thereafter, the RO readjudicated the matter and issued a new SSOC in January 2013.  On February 6, 2015, the RO issued to the Veteran a letter stating the matter had been returned to the Board for further adjudication.


FINDING OF FACT

The Veteran's present cervical and lumbar spine disability did not have its onset during military service, within one year of separation from active duty, and it is not otherwise related to active military service.


CONCLUSION OF LAW

The Veteran does not have a cervical or lumbar spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim for service connection for, among other things, lower back pain, in March 2011.  In a letter dated April 2011, the Veteran was notified of the information already in possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to VA, including any records not in the possession of a Federal agency.  In august 2011, the Veteran returned to the RO, a signed VCAA notice response.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, the Veteran has not raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), military personnel records, VA examination reports, VA treatment records, letters and documentation from the Army Combat Readiness/Safety Center, and lay statements in support of his claim.  The Veteran has not identified any outstanding evidence that would give rise to a duty to assist and the Board is aware of none. 

On January 27, 2015, the Veteran submitted to the RO with a due process waiver, a letter indicating his intent to submit additional evidence.  On February 6, 2015, the RO issued a letter to the Veteran and his representative explaining that the case had been transferred to the Board for further adjudication and that the Veteran had the right to submit additional evidence directly to the Board.  The Veteran was notified that he had 90 days from the date of that letter or until the Board issues a decision in his appeal (whichever comes first) to submit additional arguments or evidence.  See generally 38 C.F.R. § 20.1304 (2014).  To date, no new evidence has been submitted to the Board.    

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, the record shows that the Veteran has a present diagnosis of degenerative arthritis of the cervical and lumbar spine and diffuse idiopathic skeletal hypertosis (DISH).  VA has conceded that the Veteran was required to carry heavy rucksacks during service.  The Veteran has also submitted evidence proving that he was in a helicopter crash at Fort Hood, Texas in 1974, in which he sustained a soft tissue contusion to the low back.  Thus, the remaining question is one of medical nexus.  

In November 2011, the Veteran presented for an examination with a VA contracted physician, in connection with his claim for service connection for a low back condition.  In the resulting report, the examiner stated that it was less likely that the Veteran's current back condition is related to service because there were no medical records to show that he was treated in service for a back condition, nor was there any history of chronic back pain noted in his separation record.  As discussed above, because VA later conceded that the Veteran had, in fact, carried rucksacks during training, the matter was remanded for a new opinion that presumed such trauma in service.

In January 2014, the Veteran again presented for a VA examination in connection with his claim for service connection for a low back disability.  The VA examiner conducted a physical examination and noted that DISH was seen in the 2011 contract examination.  The examiner stated that DISH is a distinct disorder in which patients were more likely to report a past history of upper extremity pain, medial apicondylitis of the elbow, enthesitis of the patella or heel, or dysphagia than spondylosis patients.  He also cited to Fundamentals of Skeletal Radiology, 116-119 (2nd Ed.) stating that the only disorder that will cause osteophytes without sclerosis or joint space narrowing is DISH.  He then stated that it was unlikely that the Veteran's current spinal issues were the result of active duty.  Specifically, he stated that there is no evidence that carrying any type of heavy rucksack causes low back pain with permanent residuals.  He also stated that, had the Veteran been hurt, there would have been a track record report with encounters, treatment, and histories to substantiate the basis for pain nexus and prognosis.  The VA examiner again ruled out a helicopter accident as there was no evidence that the Veteran was involved in such a crash.  He also stated that he would expect that a person would have a crushed vertebrae in such an accident, as the Veteran reported a fellow soldier sustained, but because the Veteran had no such injury, then it was unlikely he was hurt at that time.  As discussed above, because the Veteran subsequently submitted additional information proving that he was, in fact, in a helicopter crash in 1974, and did, in fact, sustain a low back soft tissue contusion, the Board again remanded the issue for an addendum etiology opinion that considered this evidence.  

In September 2014, the RO obtained an addendum opinion from the same VA clinician who provided the January 2014 opinion.  In that opinion, the VA examiner reviewed the entire record.  He noted that the first instance where any type of back condition was noted in the Veteran's record was in October 1998. The VA examiner also gave an in-depth explanation of contusions, indicating that they are blunt, compressive injuries that do not involve a break in the skin, or in layman's terms, a bruise.  He stated that contusions are common, and muscle contusions and strains account for 60-70 percent of sports related injuries.  He also stated that a contusion is incapable of causing degenerative joint or disc disease.  He also noted that if the Veteran had sustained a significant injury in the helicopter crash, he would have required follow up treatment and physical therapy with possible surgical interventions- all things not shown in the record.  He then stated that the Veteran's current spinal condition is not caused by or the result of an active duty crash because the soft tissue contusion the Veteran subsequently sustained, as described in the Army records, is incapable of causing bone or joint damage.    

Overall, the Board finds that the evidence of record does not support a finding that the Veteran's present spine condition is connected to his in-service carrying of a large rucksack, or his in-service helicopter crash.  Here, the Board finds particularly probative both the January and September 2014 VA clinician's opinions of record.  The examiner reviewed all available evidence and conducted a physical examination before providing his negative nexus opinions.  He also provided support for his opinion by citing to medical treatise evidence and known medical principles.  Further, a review of the evidence of record fails to provide any positive evidence tending to show that the Veteran's present condition could be etiologically related to his in-service incidents.  

Although the Veteran asserts his belief that his present spinal condition is due to injury sustained in-service, the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his current disabilities, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of a lumbar spine disability until well after he left military service.  See id.  Further, while a lay person may be competent to report a continuity of pertinent symptoms since the injuries to show a link or nexus to his current disabilities, to the extent that he is asserting that he has continued to experience pertinent symptoms since he was in service, such assertions are less probative when viewed against the overall record.  

Finally, while direct service connection has not been established in this case, the Board notes that certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the Board finds that the record in the present case is insufficient to establish service connection on a presumptive basis.  Here, the record is silent as to any treatment for a degenerative back condition during service or within one year of separation from active service.  In fact, as mentioned above, the first indication that the Veteran had a spinal condition occurred in October 1998, over sixteen years after he separated from service.   

In conclusion, after a review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service experiences and his current lower back condition, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for degenerative arthritis of the cervical and lumbar spine is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


